Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 07/13/2021.  As directed by the amendment: claims 42 and 46-48 have been withdrawn.  Thus, claims 1-8, 10-15, 17, 27-29, 31-34, 36-37, 39 and 41 are presently pending in this application.
Response to Arguments
Applicants’ arguments with respect to claims 1-5, 7, 11, 36 and 37 rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Cohn et al. (2012/0179193) “Cohn”;  claims 6, 8, 10, 12-15, 27-29, 31-34, 39, 41 rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (2012/0179193) “Cohn” and claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (2012/0179193) “Cohn” in view of Fisher et al. (7329414) “Fisher” have been considered but are moot in view of the new ground(s) of rejection.
Rejection under 35 USC 112, second paragraph of claim 14 has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 11, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Myung et al. (2010/0010114) “Myung”.  
Regarding claims 1-2, Myung discloses a medical grade or non-medical grade implant (par. 0024 discloses a medical implant), comprising a porous architecture which allows the passage of liquids (par. 0160 discloses a porous polymer which is fully capable of allowing passage of liquids) and a deformable body formed of a polymer cross-linked by a first cross-link (par. 0089 and Figs. 1A-1D disclose a polyurethane based polymer 12  is cross-linked to form a network 16) , said polymer comprising functional groups capable of cross-linking to form a second cross-link (par. 0094 disclose the first polymer is additionally cross-linked and has functional groups incorporated into its ends); said body provided in a first configuration which is cross-linked to a second configuration upon application of a selected stimulus (the first polymer in its first configuration is cured to form a second configuration by UV or temperature); wherein said selected stimulus causes said cross-linking of said functional groups and the stimulus is the initiator of the second cross-link between said first configuration to said second configuration (par. 0094 discloses the functional groups are cross-linked and cured).
Regarding claim 4, Myung discloses the said cross-linking of said functional groups is cross-linking with another material (par. 0094 discloses dimethacrylate)
Regarding claim 5, Myung discloses said stimulus is a liquid (par. 0089 discloses swelling using a cross-linker). 
Regarding claim 7, Myung discloses wherein said stimulus comprises temperature and/or ultraviolet (UV) radiation (par. 0094 discloses temperature and UV curing).
Regarding claim 11, Myung discloses wherein said stimulus stimuli is a monomer 14 (par. 0089).
Regarding claim 36, Myung discloses wherein said functional group is capable of cross-linking via polymerization (par. 0089 discloses copolymerization with a second polymer). 
Regarding claim 37, Myung discloses wherein said functional group is selected from the group consisting of acryl, methacryl, cyanoacryl, and vinylsulfonyl (par. 0094 discloses methacryloxy and acryloxy functional groups). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8, 10, 12-14, 27-29, 33-34, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (2010/0010114) “Myung” in view of Cohn et al. (2012/0179193) “Cohn”.
Regarding claim 3, Myung discloses the claimed invention of claim 1; except for said cross-linking of said functional groups is cross-linking with each other.  However, Cohn teaches a similar invention comprising cross-linking of said functional groups is cross-linking with each other (par. 0305).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Myung to include said cross-linking of said functional groups is cross-linking with each other, as taught and suggested by Cohn, for allowing cross-linking without the use of another material. 
Regarding claim 6, Myung discloses the claimed invention of claims 1 and 5; except for wherein the quantity of said liquid is from about 3% to about 100% of the total implant weight; and finishing 80% of the cross-linking within about 1 to 30 minutes.  However, Cohn discloses a liquid stimulus (par. 0303) and wherein the time required for said liquid to finish the cross-linking is from about 1 minutes to about 30 minutes (par. 0302).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the quantity of said liquid is from about 3% to about 100% of the total implant weight; and finishing 80% of the cross-linking within about 1 to 30 minutes, since these are result effective variables that contribute to the overall structure and mechanical properties of the polymer and the polymer being cross-linked within sufficient time, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum range and value of a result effective variable involves only routine skill in the art and modifying the quantity of said liquid is from about 3% to about 100% of the total implant weight; and finishing 80% of the cross-linking within about 1 to 30 minutes, would allow for a time efficient cross-linking of the polymer with sufficient mechanical integrity.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the quantity of said liquid is from about 3% to about 100% of the total implant weight and finishing 80% of the cross-linking within about 1 to 30 minutes, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 8 and 10, Myung discloses the claimed invention of claims 1 and 7; except for the temperature is from about 40 degrees Celsius to about 60 degrees Celsius; the time required for the stimulus to finish 80% of the cross-linking is from about 5 to 30 minutes and wherein the time required for said UV to finish 80% of the cross-linking is from about 2 seconds to about 5 minutes.  However, Cohn teaches as similar invention comprising said temperature is from about 40 degrees Celsius to about 60 degrees Celsius (par. 0029); and wherein the time required for said stimulus to finish the cross-linking is from about 5 minutes to about 30 minutes (par. 0589 discloses 20 minutes for the polymer to cross-link); except for finishing 80% of the cross-linking within about 5 to 30 minutes and wherein the time required for said UV to finish 80% of the cross-linking is from about 2 seconds to about 5 minutes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cross-linking rate in Myung in view of Cohn to include finishing 80% of the cross-linking within about 5 to 30 minutes and wherein the time required for said UV to finish 80% of the cross-linking is from about 2 seconds to about 5 minutes, since these are result effective variables that contribute to the polymer being cross-linked within sufficient time using various stimulations, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art and modifying the cross-linking rate to include finishing 80% of the cross-linking within about 5 to 30 minutes, would allow for a time efficient cross-linking of the polymer without sacrificing the integrity of the final cross-linked product.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that 80% of the cross-linking is finished within about 5 to 30 minutes and wherein the time required for said UV to finish 80% of the cross-linking is from about 2 seconds to about 5 minutes, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 12-14, Myung discloses the claimed invention of claim 1; except for wherein in said first configuration said implant has an elastic modulus from about 0.01 to about 1 MPa; wherein in said second configuration said device has an elastic modulus from about 2 to about 250 MPa and wherein an elastic modulus of said second configuration is greater than an elastic modulus of said first configuration by a factor in a range of from about 10-fold to about 1000-fold.  However, Cohn teaches a similar invention comprising an increase in the modulus from 26 MPa to 82 MPa (par. 0509).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify wherein in said first configuration said implant has an elastic modulus from about 0.01 to about 1 MPa; wherein in said second configuration said device has an elastic modulus from about 2 to about 250 MPa and wherein an elastic modulus of said second configuration is greater than an elastic modulus of said first configuration by a factor of from about 10 to about 1000, since these are result effective variables that contribute to the overall expansion of the polymer, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying wherein in said first configuration said implant has an elastic modulus from about 0.01 to about 1 MPa; wherein in said second configuration said device has an elastic modulus from about 2 to about 250 MPa and wherein an elastic modulus of said second configuration is greater than an elastic modulus of said first configuration by a factor of from about 10-fold to about 1000-fold, would allow for a polymer with optimal mechanical properties for expansion.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that wherein in said first configuration said implant has an elastic modulus from about 0.01 to about 1 MPa; wherein in said second configuration said device has an elastic modulus from about 2 to about 250 MPa and wherein an elastic modulus of said second configuration is greater than an elastic modulus of said first configuration by a factor of from about 10-fold to about 1000-fold, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 27-29 and 33, Myung discloses said polymer is selected from the group consisting of poly(vinyl alcohol) (PVA), polyvinylamine (PVM), poly(vinyl chloride), a fluoropolymer, a polyester, a polyurethane, a polyurea, a silicone, and copolymers thereof (par. 0089 discloses polyurethane); except for the polymer has formula I: [X]m[X(-L-Y)]n[X-Z-]p Formula I wherein: m is zero or a positive integer; n and p are each independently an integer which is at least 1, wherein the sum of m, n and p is at least 10; X is a backbone unit which forms a polymeric backbone; L is absent or is a linking moiety; Y is said functional group; and Z is a first cross-link, wherein L and Y together form a pendant group; wherein the polymer comprises a plurality of backbone units having formula II: -CR1R2-CR3A-Formula II wherein: A is selected from the group consisting of a covalent bond, R4, and a linking group, said linking group being selected from the group consisting of -0-, -S-, alkylene, arylene, cycloalkyl, heteralicyclic, amine, sulfate, sulfonate, sulfonyl, sulfoxide, phosphate, phosphonyl, phosphinyl, alkoxy, aryloxy, thioalkoxy, thioaryloxy, azo, sulfonamide, carbonyl, thiocarbonyl, carboxy, carbonyl, thiocarbonyl, urea, thiourea, carbamyl, thiocarbamyl, amide, epoxide, cyanate and amino; and R1-R4 are each independently selected from the group consisting of hydrogen, alkyl, alkenyl, alkynyl, cycloalkyl, aryl, heteroaryl, heteroalicyclic, amine, halide, sulfate, sulfonate, sulfonyl, sulfoxide, phosphate, phosphonyl, phosphinyl, hydroxy, alkoxy, aryloxy, thiohydroxy, thioalkoxy, thioaryloxy, cyano, nitro, azo, azide, sulfonamide, carbonyl, thiocarbonyl, carboxy, thiocarbamate, urea, thiourea, carbamate, amide, epoxide and hydrazine.
However, Cohn teaches the polymers represented by formulas disclosed in pars. 0055 and 0249; and the polymers comprising backbone units (pars. 0417-0418); and wherein said first cross-link comprises a residue selected from the group consisting of a formaldehyde residue, a dialdehyde residue, a dicarboxylic acid residue, a diepoxide residue, and a diisocyanate residue (par. 0259).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Myung in view of Cohn to include the polymers and the polymer backbone units in claim 29 to include the required formulas of claims 27-28, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 34, 39 and 41, Myung in view of Cohn discloses the claimed invention of claims 1 and 27; except for wherein an amount of said first cross-link in said polymer is in a range of from 1 cross-link per 100,000 monomeric units of said polymer to 1 cross-link per 100 monomeric units of said polymer and/or in a range of from 0.2 to 500 crosslinks per 1 MPa of said polymer; wherein an amount of said functional group in said polymer is in a range of from 1 to 30 functional groups per 100 monomeric units of said polymer and/or in a range of from 200 to 6,000 functional groups per 1 MPa of said polymer and said polymer comprises at least 10 of said functional group per said first cross-link in said polymer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the polymer to include wherein an amount of said first cross-link in said polymer is in a range of from 1 cross-link per 100,000 monomeric units of said polymer to 1 cross-link per 100 monomeric units of said polymer and/or in a range of from 0.2 to 500 crosslinks per 1 MPa of said polymer; wherein an amount of said functional group in said polymer is in a range of from 1 to 30 functional groups per 100 monomeric units of said polymer and/or in a range of from 200 to 6,000 functional groups per 1 MPa of said polymer and said polymer comprises at least 10 of said functional group per said first cross-link in said polymer, since these are result effective variables that contribute to the overall mechanical properties of the polymer, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying an amount of said first cross-link in said polymer is in a range of from 1 cross-link per 100,000 monomeric units of said polymer to 1 cross-link per 100 monomeric units of said polymer and/or in a range of from 0.2 to 500 crosslinks per 1 MPa of said polymer; wherein an amount of said functional group in said polymer is in a range of from 1 to 30 functional groups per 100 monomeric units of said polymer and/or in a range of from 200 to 6,000 functional groups per 1 MPa of said polymer and said polymer comprises at least 10 of said functional group per said first cross-link in said polymer, would allow for a polymer with optimal mechanical properties for expansion.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that an amount of said first cross-link in said polymer is in a range of from 1 cross-link per 100,000 monomeric units of said polymer to 1 cross-link per 100 monomeric units of said polymer and/or in a range of from 0.2 to 500 crosslinks per 1 MPa of said polymer; wherein an amount of said functional group in said polymer is in a range of from 1 to 30 functional groups per 100 monomeric units of said polymer and/or in a range of from 200 to 6,000 functional groups per 1 MPa of said polymer and said polymer comprises at least 10 of said functional group per said first cross-link in said polymer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 15 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (2010/0010114) “Myung”.
Regarding claim 15, Myung discloses the claimed invention of claim 1; except for the body has an open cell structure having a porosity percentage from about 65% to about 85%.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify  the body to include a porosity percentage from about 65% to about 85%, since these are result effective variables that contribute to the amount of tissue ingrowth, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying a porosity percentage from about 65% to about 85%, would allow for the body to become suitable for tissue regeneration.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the body has a porosity percentage from about 65% to about 85%, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 31-32, Myung discloses the claimed invention of claim 1; except for wherein an average molecular weight of side chains in said polymer is no more than 50 Da; wherein a weight ratio of side chains to backbone in said polymer is no more than 3:1 (side chain: backbone). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify an average molecular weight of side chains in said polymer is no more than 50 Da; wherein a weight ratio of side chains to backbone in said polymer is no more than 3:1 (side chain: backbone), since these are result effective variables that contribute to the overall mechanical properties of the polymer, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art and modifying wherein an average molecular weight of side chains in said polymer is no more than 50 Da; wherein a weight ratio of side chains to backbone in said polymer is no more than 3:1 (side chain: backbone), would allow for biocompatible polymer with sufficient mechanical integrity.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that wherein an average molecular weight of side chains in said polymer is no more than 50 Da; wherein a weight ratio of side chains to backbone in said polymer is no more than 3:1 (side chain: backbone) this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (2010/0010114) “Myung”  Cohn et al. (2012/0179193) “Cohn” further in view of Fisher et al. (7329414) “Fisher”. 
Myung discloses the claimed invention of claim 1; except for body has an open cell structure which allows said body to be shrunk by compression and compression is stabilized by dehydration. However, Cohn teaches a similar invention comprising a body has an open cell structure which allows said body to be shrunk by compression (par. 0211 and claim 60).  Furthermore, Fisher teaches a similar polymeric body which is dehydrated and then expanded (Figs. 4A-4C and col. 12, lin. 27-30).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the body in Myung to include an open cell structure which allows said body to be shrunk by compression and compression is stabilized by dehydration, as taught and suggested by Cohn and Fisher, for allowing ease of implantation in a compressed state. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774